Appeal by the defendant from two judgments of the County Court, Nassau County (Baker, J.), both rendered July 2, 1987, convicting him of criminal mischief in the fourth degree under indictment No. 62844 and criminal possession of a weapon in the third degree under indictment No. 63769, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that the court erred when it failed *594to discharge the jurors when they stated that they were unable to reach verdicts and, further, that the court’s remarks resulted in coerced verdicts. However, the defendant failed to preserve any error of law in this regard for our review (CPL 470.05 [2]). He made no objection, at any time, to either the nature or the substance of the instruction given, nor did he request a mistrial (see, People v Al-Kanani, 33 NY2d 260; see also, People v Medina, 53 NY2d 951; People v Baldo, 107 AD2d 751), and, under the circumstances, we see no basis to reach the issue in the exercise of our interest of justice jurisdiction.
We have reviewed the defendant’s remaining contentions and find them to be either similarly unpreserved for appellate review or without merit. Bracken, J. P., Brown, Kunzeman and Hooper, JJ., concur.